Citation Nr: 0604220	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  05-36 939 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to separate compensable evaluations for each ear 
for tinnitus, currently assigned a single 10 percent 
evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from February 1945 to July 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision from 
the Togus, Maine, Department of Veterans Affairs (VA) 
Regional Office (RO). That decision denied separate 10 
percent ratings for each ear for bilateral tinnitus.  

In an April 2005 Memorandum, the Secretary of Veterans 
Affairs directed the Board to stay action on and refrain from 
remanding tinnitus claims affected by the decision of the 
United States Court of Appeals for Veterans Claims in Smith 
v. Nicholson, 19 Vet. App. 63 (2005). This generally involves 
claims filed prior to June 13, 2003. Since the veteran's 
claim in this case was filed in April 2005, it is not 
affected by this stay.

The Board notes that in February 2006, this case was advanced 
on the docket by pursuant to 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

As a matter of law, the veteran is in receipt of the maximum 
schedular evaluation for tinnitus.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
tinnitus have not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.85, 4.86, Diagnostic Code 6260 (2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he should submit all pertinent evidence in his possession.

In this case, VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim 
for separate disability ratings for each ear for bilateral 
service- connected tinnitus, pursuant to 38 U.S.C.A. § 
5103(a), because there is no information or evidence that 
could substantiate the claim, as entitlement to separate 
ratings is barred by the current version of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2005).  No other basis for an increased 
rating has been set forth in this appeal.  VAOPGCPREC 02-
2004; 69 Fed.Reg. 25180 (2004).

II.  Analysis

By a February 2002 RO decision service connection was granted 
for tinnitus, and a 10 percent rating was assigned.  The 
veteran did not appeal this decision.   In an April 2005 
letter from the representative, it was requested that the 
appellant be assigned separate 10 percent ratings for each 
ear for tinnitus.  

The veteran's tinnitus is evaluated as 10 percent disabling 
under the provisions of 38 C.F.R. § 4.87, Diagnostic Code 
6260.  This Diagnostic Code provides a maximum 10 percent 
evaluation for recurrent tinnitus.  Note (1) provides that a 
separate evaluation for tinnitus may be combined with an 
evaluation under Diagnostic Code 6100, 6200 or 6204 or other 
Diagnostic Code except where tinnitus supports an evaluation 
under one of those Diagnostic Codes. 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (in effect from June 10, 1999).

Historically, the Board notes that prior to June 10, 1999, a 
10 percent evaluation was assigned when tinnitus was 
"persistent as a symptom of head injury, concussion, or 
acoustic trauma."  38 C.F.R. § 4.87a, Diagnostic Code 6260. 
Effective June 10, 1999, the VA Schedule for Rating 
Disabilities, 38 C.F.R. § 4.87, was amended regarding 
evaluating hearing impairment and other diseases of the ear. 
64 Fed. Reg. 25208-10 (1999) (codified at 38 C.F.R. § 4.85-
4.87). As noted, the current regulation, as revised in June 
1999, provides for an evaluation of recurrent tinnitus under 
38 C.F.R. § 4.87, Diagnostic Code 6200.  Under this version 
of the rating schedule a 10 percent evaluation is assigned 
when tinnitus is recurrent.

Diagnostic Code 6260 was revised again, effective June 13, 
2003, to clarify that separate ratings for each ear are not 
warranted for tinnitus. In particular, the following two 
notes were added to Diagnostic Code 6260.

Note (2): Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, 
both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which 
the sound is audible to other people and has a definite 
cause that may or may not be pathologic) under this 
diagnostic code, but evaluate it as part of any 
underlying condition causing it.

68 Fed. Reg. 25822-3 (May 15, 2003).

Based on the foregoing, the Board finds that the RO was 
correct in denying an evaluation in excess of 10 percent for 
bilateral tinnitus as a matter of law.  As noted, the 
Schedule for Rating Disabilities provides a maximum schedular 
evaluation of 10 percent for recurrent tinnitus. 38 C.F.R. § 
4.87, Diagnostic Code 6260.  The Board also observes that the 
current rating criteria under Diagnostic Code 6260 provide 
that adjudicators should assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived in one 
ear, both ears or in the head. 38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note (2).

The Board has considered the provisions of 38 C.F.R. § 
4.25(b) which provide, in pertinent part, that "except as 
provided in (the rating) schedule, disabilities arising from 
a single disease entity, e.g., arthritis, multiple sclerosis, 
cerebrovascular accident, etc., are to be rated separately, 
as are all other disabling conditions, if any."  To the 
extent that the veteran contends that he suffers from a 
bilateral "disability" arising from a single disease entity, 
for which he is entitled to separate compensable evaluations, 
the Board notes that for claims filed after June 13, 2003, 
the current rating schedule provides for only a single 
evaluation of tinnitus whether perceived in one ear, both 
ears, or in the head.

Based on the foregoing, the Board finds that there is no 
legal basis upon which to award separate evaluations for 
tinnitus in each ear. Accordingly, since the law and not the 
evidence is dispositive in this case, the Board finds that 
entitlement to an evaluation in excess of 10 percent for 
tinnitus, including separate compensable evaluations for each 
ear, is not warranted. Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

An evaluation in excess of 10 percent for tinnitus is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


